DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 2, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 57, of record on page 2 of the previous Action, is withdrawn.



NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The random copolymer is defined as consisting of a first polymer and a second polymer, but neither the first polymer nor the second polymer is required to be a random copolymer.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 – 2, 4 – 10, 12, 14 and 56 – 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (U.S. Patent Application No. 2010/0108172 A1) in view of Warby (U.S. Patent No. 2005/0092679 A1) and Pitkanen et al (U.S. Patent No. 6,342,564 B1) and Yamaoka et al (U.S. Patent No. 4,722,973).
With regard to Claims 1 – 2, 4 and 7, Liu et al disclose a flexible tube (tubing; paragraph 0011) comprising a first polymer layer that is a liner comprising polyolefin (paragraph 0026) and a second polymer layer adjacent to the first polymer layer as shown in Figure 2 that comprises a polyolefin (propylenic polymer; paragraph 0025) having a Shore A durometer hardness of 50 to 85 Shore A (paragraph 0022); the tube is therefore free of an adhesive layer between the first polymer layer and the second polymer layer, and consists of the first polymer layer and second polymer layer; other polymers are not disclosed in the first polymer layer; the first polymer layer therefore consists of the polyolefin. Although the disclosed range of hardness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to select any value within the disclosed range, including values that overlap the claimed range. MPEP 2144.05. The tube is for fluid transfer in medical care, including a dispenser (paragraph 0040). Liu et al fail to disclose a polyolefin that is free of extractables and consists of a heterophasic polypropylene random copolymer consisting of a two 
Warby teaches a polyolefin (polyethylene; paragraph 0043) that is free of extractables (paragraph 0067) for the purpose of eliminating extractables from polyolefins that contact pharmaceuticals (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide a polyolefin that is free of extractables in order to contact pharmaceuticals as taught by Warby.
Pitkanen et al teach a polypropylene that is heterophasic (column 1, lines 5 – 10) comprising a polypropylene (column 2, lines 6 – 7) that is a random copolymer (column 7, lines 39 – 45), the copolymer blended with ethylene propylene copolymer (EPR; column 3, lines 64 – 67) for the purpose of obtaining a tube having high low temperature impact (column 5, lines 36 – 42).
It therefore would have been obvious for one of ordinary skill in the art to provide for a polypropylene that is heterophasic comprising a polypropylene matrix that is a random copolymer, the copolymer blended with ethylene propylene copolymer, therefore the ethylene propylene copolymer dispersed therein, in order to obtain high low temperature impact as taught by Pitkanen et al. Because the polypropylene is heterophasic, two distinct phases are taught by Pitkanen et al. Additional polymers are also not required. The polypropylene therefore consists of the random copolymer, which is a first polymer that is a polypropylene matrix, and that consists of the polypropylene matrix, and the ethylene propylene copolymer, which is a second polymer that consists of the ethylene propylene copolymer and which is dispersed within the polypropylene matrix.

It therefore would have been obvious for one of ordinary skill in the art to provide for a polypropylene matrix having a density that is less than 0.915 g/cc and ethylene propylene copolymer having a density that is less than 0.915 g/cc in order to obtain high tensile strength and flexibility as taught by Yamaoka et al.
With regard to Claim 5, the second polymer layer disclosed by Liu et al comprises SEBS (paragraph 0016).
With regard to Claim 6, the second polymer layer disclosed by Liu et al is a polypropylene (paragraph 0013).
With regard to Claims 8 – 9, the second polymer layer disclosed by Liu et al comprises a polyethylene (copolymer of polypropylene with ethylene; paragraph 0013) in the amount of 30% by weight to 60% by weight (paragraph 0019).
With regard to Claim 10, Warby et al teach an oil (paragraph 0060 of Warby et al).
With regard to Claim 12, the second polymer layer disclosed by Liu et al comprises a styrenic block copolymer (paragraph 0016) in the amount of 40% by weight to 70% by weight (paragraph 0019).

With regard to Claims 56 – 59, the claimed burst pressure, surface roughness, milk protein binding and biopharma protein would therefore be obtained.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated November 28, 2020, that the polypropylene random copolymer taught by Pitkanen et al does not consist of a polypropylene matrix because it is a copolymer.
However, because the copolymer is a polypropylene copolymer, the copolymer consists of  polypropylene matrix.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782